
	
		I
		112th CONGRESS
		2d Session
		H. R. 4143
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2012
			Mr. Tiberi (for
			 himself and Mr. Pascrell) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  period during which transfers of excess pension assets may be made to retiree
		  health accounts and to provide for the transfer of such assets to retiree group
		  term life insurance accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Extension of Section 420 and Retiree
			 Life Insurance Act of 2012.
		2.Extension for
			 transfers of excess pension assets to retiree health accounts
			(a)In
			 generalParagraph (5) of
			 section 420(b) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2013 and inserting December 31,
			 2021.
			(b)Conforming ERISA
			 amendments
				(1)Sections 101(e)(3), 403(c)(1), and
			 408(b)(13) of the Employee Retirement Income Security Act of 1974 are each
			 amended by striking Pension Protection Act of 2006 and inserting
			 Extension of Section 420 and Retiree Life Insurance Act of 2012
			 .
				(2)Section 408(b)(13)
			 of such Act (29 U.S.C. 1108(b)(13)) is amended by striking January 1,
			 2014 and inserting January 1, 2022.
				(c)Effective
			 dateThe amendments made by this Act shall take effect on the
			 date of the enactment of this Act.
			3.Transfer of
			 excess pension assets to retiree group term life insurance accounts
			(a)In
			 generalSubsection (a) of
			 section 420 of the Internal Revenue Code of 1986 is amended by inserting
			 , or an applicable life insurance account, after health
			 benefits account.
			(b)Applicable life
			 insurance account defined
				(1)In
			 generalSubsection (e) of section 420 of the Internal Revenue
			 Code of 1986 is amended by redesignating paragraphs (4) and (5) as paragraphs
			 (5) and (6), respectively, and by inserting after paragraph (3) the following
			 new paragraph:
					
						(4)Applicable life
				insurance accountThe term
				applicable life insurance account means a separate account
				established and maintained for amounts transferred under this section for
				qualified current retiree liabilities based on premiums for applicable life
				insurance
				benefits.
						.
				(2)Applicable life
			 insurance benefits definedParagraph (1) of section 420(e) of
			 such Code is amended by redesignating subparagraph (D) as subparagraph (E) and
			 by inserting after subparagraph (C) the following new subparagraph:
					
						(D)Applicable life
				insurance benefitsThe term
				applicable life insurance benefits means group-term life insurance
				coverage provided to retired employees who, immediately before the qualified
				transfer, are entitled to receive such coverage by reason of retirement and who
				are entitled to pension benefits under the plan, but only to the extent that
				such coverage is provided under a policy for retired employees and the cost of
				such coverage is excludable from the retired employee’s gross income under
				section
				79.
						.
				(3)Collectively
			 bargained life insurance benefits defined
					(A)In
			 generalParagraph (6) of section 420(f) of such Code is amended
			 by redesignating subparagraph (D) as subparagraph (E) and by inserting after
			 subparagraph (C) the following new subparagraph:
						
							(D)Collectively
				bargained life insurance benefitsThe term collectively bargained life
				insurance benefits means, with respect to any collectively bargained
				transfer—
								(i)applicable life
				insurance benefits which are provided to retired employees who, immediately
				before the transfer, are entitled to receive such benefits by reason of
				retirement, and
								(ii)if specified by
				the provisions of the collective bargaining agreement governing the transfer,
				applicable life insurance benefits which will be provided at retirement to
				employees who are not retired employees at the time of the
				transfer.
								.
					(B)Conforming
			 amendments
						(i)Clause (i) of
			 section 420(e)(1)(C) of such Code is amended by striking upon
			 retirement and inserting by reason of retirement.
						(ii)Subparagraph (C)
			 of section 420(f)(6) of such Code is amended—
							(I)by striking
			 which are provided to in the matter preceding clause (i),
							(II)by inserting
			 which are provided to before retired employees in
			 clause (i),
							(III)by striking
			 upon retirement in clause (i) and inserting by reason of
			 retirement, and
							(IV)by striking
			 active employees who, following their retirement, and inserting
			 which will be provided at retirement to employees who are not retired
			 employees at the time of the transfer and who.
							(c)Maintenance of
			 effort
				(1)In
			 generalSubparagraph (A) of section 420(c)(3) of the Internal
			 Revenue Code of 1986 is amended by inserting , and each group-term life
			 insurance plan under which applicable life insurance benefits are
			 provided, after health benefits are provided.
				(2)Conforming
			 amendments
					(A)Subparagraph (B)
			 of section 420(c)(3) of such Code is amended—
						(i)by
			 redesignating subclauses (I) and (II) of clause (i) as subclauses (II) and
			 (III) of such clause, respectively, and by inserting before subclause (II) of
			 such clause, as so redesignated, the following new subclause:
							
								(I)separately with
				respect to applicable health benefits and applicable life insurance
				benefits,
								,
				and
						(ii)by
			 striking for applicable health benefits and all that follows in
			 clause (ii) and inserting was provided during such taxable year for the
			 benefits with respect to which the determination under clause (i) is
			 made..
						(B)Subparagraph (C)
			 of section 420(c)(3) of such Code is amended—
						(i)by
			 inserting for applicable health benefits after applied
			 separately, and
						(ii)by
			 inserting , and separately for applicable life insurance benefits with
			 respect to individuals age 65 or older at any time during the taxable year and
			 with respect to individuals under age 65 during the taxable year before
			 the period.
						(C)Subparagraph (E)
			 of section 420(c)(3) of such Code is amended—
						(i)in
			 clause (i), by inserting or retiree life insurance coverage, as the case
			 may be, after retiree health coverage,
						(ii)in
			 clause (ii), by inserting for
			 retiree health coverage after cost reductions in the
			 heading thereof, and
						(iii)in clause (ii)(II), by inserting
			 with respect to applicable health benefits after
			 liabilities of the employer.
						(D)Paragraph (2) of
			 section 420(f) of such Code is amended by striking collectively
			 bargained retiree health liabilities each place it occurs and inserting
			 collectively bargained retiree liabilities.
					(E)Clause (i) of
			 section 420(f)(2)(D) of such Code is amended—
						(i)by
			 inserting , and each group-term life insurance plan or arrangement under
			 which applicable life insurance benefits are provided, in subclause (I)
			 after applicable health benefits are provided,
						(ii)by
			 inserting or applicable life insurance benefits, as the case may
			 be, in subclause (I) after provides applicable health
			 benefits,
						(iii)by
			 striking group health in subclause (II), and
						(iv)by
			 inserting or collectively bargained life insurance benefits in
			 subclause (II) after collectively bargained health
			 benefits.
						(F)Clause (ii) of
			 section 420(f)(2)(D) of such Code is amended—
						(i)by inserting with respect to
			 applicable health benefits or applicable life insurance benefits after
			 requirements of subsection (c)(3), and
						(ii)by
			 adding at the end the following: Such election may be made separately
			 with respect to applicable health benefits and applicable life insurance
			 benefits. In the case of an election with respect to applicable life insurance
			 benefits, the first sentence of this clause shall be applied as if subsection
			 (c)(3) as in effect before the amendments made by such Act applied to such
			 benefits..
						(G)Clause (iii) of
			 section 420(f)(2)(D) of such Code is amended—
						(i)by striking
			 retiree each place it occurs, and
						(ii)by
			 inserting , collectively bargained life insurance benefits, or both, as
			 the case may be, after health benefits each place it
			 occurs.
						(d)Coordination
			 with section 79Section 79 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
				
					(f)Exception for
				life insurance purchased in connection with qualified transfer of excess
				pension assetsSubsection
				(b)(3) and section 72(m)(3) shall not apply in the case of any cost paid
				(whether directly or indirectly) with assets held in an applicable life
				insurance account (as defined in section 420(e)(4)) under a defined benefit
				plan.
					.
			(e)Conforming
			 amendments
				(1)Section 420 of the
			 Internal Revenue Code of 1986 is amended by striking qualified current
			 retiree health liabilities each place it appears and inserting
			 qualified current retiree liabilities.
				(2)Section 420 of
			 such Code is amended by inserting , or an applicable life insurance
			 account, after a health benefits account each place it
			 appears in subsection (b)(1)(A), subparagraphs (A), (B)(i), and (C) of
			 subsection (c)(1), subsection (d)(1)(A), and subsection (f)(2)(E)(ii).
				(3)Section 420(b) of
			 such Code is amended—
					(A)by adding the
			 following at the end of paragraph (2)(A): If there is a transfer from a
			 defined benefit plan to both a health benefits account and an applicable life
			 insurance account during any taxable year, such transfers shall be treated as 1
			 transfer for purposes of this paragraph., and
					(B)by inserting
			 to an account after may be transferred in
			 paragraph (3).
					(4)The heading for
			 section 420(c)(1)(B) of such Code is amended by inserting
			 or life
			 insurance after health
			 benefits.
				(5)Paragraph (1) of
			 section 420(e) of such Code is amended—
					(A)by inserting
			 and applicable life insurance benefits in subparagraph (A) after
			 applicable health benefits, and
					(B)by striking
			 health in the heading thereof.
					(6)Subparagraph (B)
			 of section 420(e)(1) of such Code is amended—
					(A)in the matter
			 preceding clause (i), by inserting (determined separately for applicable
			 health benefits and applicable life insurance benefits) after
			 shall be reduced by the amount,
					(B)in clause (i), by
			 inserting or applicable life insurance accounts after
			 health benefit accounts, and
					(C)in clause (i), by striking qualified
			 current retiree health liability and inserting qualified current
			 retiree liability.
					(7)The heading for
			 subsection (f) of section 420 of such Code is amended by striking
			 health each place it occurs.
				(8)Subclause (II) of
			 section 420(f)(2)(B)(ii) of such Code is amended by inserting or
			 applicable life insurance account, as the case may be, after
			 health benefits account.
				(9)Subclause (III) of
			 section 420(f)(2)(E)(i) of such Code is amended—
					(A)by inserting
			 defined benefit before plan maintained by an
			 employer, and
					(B)by inserting
			 health before benefit plans maintained by the
			 employer.
					(10)Paragraphs (4)
			 and (6) of section 420(f) of such Code are each amended by striking
			 collectively bargained retiree health liabilities each place it
			 occurs and inserting collectively bargained retiree
			 liabilities.
				(11)Subparagraph (A)
			 of section 420(f)(6) of such Code is amended—
					(A)in clauses (i) and
			 (ii), by inserting , in the case of a transfer to a health benefits
			 account, before his covered spouse and dependents,
			 and
					(B)in clause (ii), by
			 striking health plan and inserting plan.
					(12)Subparagraph (B)
			 of section 420(f)(6) of such Code is amended—
					(A)in clause (i), by
			 inserting , and collectively bargained life insurance benefits,
			 after collectively bargained health benefits,
					(B)in clause
			 (ii)—
						(i)by
			 adding at the end the following: The preceding sentence shall be applied
			 separately for collectively bargained health benefits and collectively
			 bargained life insurance benefits., and
						(ii)by
			 inserting , applicable life insurance accounts, after
			 health benefit accounts, and
						(C)by striking
			 health in the heading thereof.
					(13)Subparagraph (E) of section 420(f)(6) of
			 such Code, as redesignated by subsection (b), is amended—
					(A)by striking
			 bargained health and inserting bargained,
					(B)by inserting
			 , or a group-term life insurance plan or arrangement for retired
			 employees, after dependents, and
					(C)by striking
			 health in the heading thereof.
					(14)Section 101(e) of
			 the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1021(e)) is
			 amended—
					(A)in paragraphs (1)
			 and (2), by inserting or applicable life insurance account after
			 health benefits account each place it appears, and
					(B)in paragraph (1),
			 by inserting or applicable life insurance benefit liabilities
			 after health benefits liabilities.
					(f)Technical
			 correctionClause (iii) of section 420(f)(6)(B) is amended by
			 striking 416(I)(1) and inserting
			 416(i)(1).
			(g)Repeal of
			 deadwood
				(1)Subparagraph (A) of section 420(b)(1) of
			 the Internal Revenue Code of 1986 is amended by striking in a taxable
			 year beginning after December 31, 1990.
				(2)Subsection (b) of
			 section 420 of such Code is amended by striking paragraph (4) and by
			 redesignating paragraph (5), as amended by this Act, as paragraph (4).
				(3)Paragraph (2) of
			 section 420(b) of such Code, as amended by this section, is amended—
					(A)by striking
			 subparagraph (B), and
					(B)by striking
			 per
			 year.— and all that follows through No more
			 than and inserting per year.—No more than.
					(4)Paragraph (2) of section 420(c) of such
			 Code is amended—
					(A)by striking
			 subparagraph (B),
					(B)by moving
			 subparagraph (A) two ems to the left, and
					(C)by striking
			 before
			 transfer.— and all that follows through The
			 requirements of this paragraph and inserting the following:
			 before
			 transfer.—The requirements of this paragraph.
					(5)Paragraph (2) of
			 section 420(d) of such Code is amended by striking after December 31,
			 1990.
				(h)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 transfers made after the date of the enactment of this Act.
				(2)Conforming
			 amendments relating to Pension Protection ActThe amendments made
			 by subsections (b)(3)(B) and (f) shall take effect as if included in the
			 amendments made by section 841(a) of the Pension Protection Act of 2006.
				
